Citation Nr: 1343446	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  09-35 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  What initial evaluation is warranted for posttraumatic stress disorder (PTSD) beginning August 8, 2008?

2.  Entitlement to total disability rating based on individual unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, sister, and former spouse



ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1968 to September 1970. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Nashville, Tennessee. 

The Board is issuing a corrective order in the January 13, 2012 decision simultaneously with this decision.  The net effect of the corrective order is to award a 50 percent rating from January 31 to August 16, 2008, for the appellant's posttraumatic stress disorder.

The issue of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood since August 17, 2008.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 70 percent rating, but no higher, for PTSD were met beginning August 17, 2008.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist
 
As service connection, an initial rating, and an initial effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, to include records associated with his award of benefits by the Social Security Administration, and as warranted by law, affording VA examination as recently as February 2012.  The VA examination report and the pertinent outpatient treatment records contain sufficiently specific clinical findings and informed discussions of the pertinent history and clinical features of the disability on appeal, and are adequate for purposes of this appeal.  The Veteran was provided the opportunity to present pertinent evidence and testimony, to include at his November 2011 video hearing.  
 
In January 2012 the Board remanded the claim to obtain outstanding VA treatment records and obtain a VA examination.  VA has substantially complied with the Board's prior remand with regard to this appeal.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required where there was substantial compliance with Board's remand instructions).
 
In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c). 

Applicable Laws and Regulations
 
Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013). 
 
The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 
 
PTSD is rated under Diagnostic Code 9411, which provides for a 50 percent rating for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.
 
A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.
 
A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411. 
 
In evaluating psychiatric disorders, the Board is mindful that the term "such symptoms as" in 38 C.F.R. § 4.130 means that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
 
The Global Assessment of Functioning scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).
 
Global assessment of functioning scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). 
 
Global assessment of functioning scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers). 
 
An examiner's classification of the level of psychiatric impairment, by words or by a score, is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.  The Board must assess the credibility and weigh all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001). 

The RO awarded a 50 percent rating for PTSD from January 31, 2008 to August 16, 2008 pursuant to a January 2012 Board decision.  The question before the Board is what rating is warranted for the Veteran's PTSD beginning August 17, 2008, the date following examination.  

At his November 2011 Board hearing, the Veteran described difficulty sleeping.  He testified that his wife helped him with his medications, and that he did not go out of his house often.  He reported that for fear of being institutionalized, he did not talk openly with the psychologist who he regularly met with for medication management.  The Veteran's wife reported that the appellant did not engage in social activities, and did not have friends.  The Veteran's sister reported that the appellant was so medicated that he seemed to not function, and not to be present.  When the Veteran accompanied his wife shopping, he reportedly would sit in the car before she finished, because he did not care to be around others.  The Veteran testified that he experienced panic attacks several times weekly, but his wife testified that the appellant's panic attacks occurred even more frequently, and at times occurred daily.  The Veteran's wife reported that the appellant talked about dying and going to hell because he worried that he would not be forgiven for those things he had done in Vietnam.  She reported that he spent his days on the couch in his pajamas watching television, and had gained weight because he did not engage in physical activities.  The Veteran reported that he thought about suicide approximately once a week.  His wife reported that his depression and panic attacks had increased since 2008.  

Statements attesting to the Veteran's difficulty with his mental health have been received from the Veteran's wife and sister.  His wife explained that the Veteran experienced severe and sudden mood swings, night terrors, numerous previous failed marriages, and a quick temper.  

VA treatment records from 2009 show that the Veteran was experiencing increased symptoms to include intrusive thoughts, flashbacks, and nightmares.  He reported having anxiety attacks approximately twice monthly.  The Veteran reported that he occasionally saw shadows in his peripheral vision.  Other symptoms included angry outbursts, hypervigilance, difficulty concentrating, an exaggerated startle response, detachment, and a sense of a foreshortened future.  The Veteran was retired.  

VA treatment records show that in 2010 the Veteran's mood and affect were anxious and depressed.  His symptoms included suicidal thoughts, without intent or plan for self-harm.  His memory was intact, and his judgment was fair to good.  His speech was clear, and thought process was logical and goal-directed.  His hygiene was adequate.  Treatment notes variously indicated that he did not experience hallucinations or delusions, but that the appellant reported experiencing a feeling like an insect crawling on his leg, that disappeared with movement.  The appellant reported continued depression, sleep disturbances, intrusive thoughts and nightmares.  He was separated from his wife, to whom he had been married for 25 years.  Global assessment of functioning scores ranged from 41 to 55.  The examiners opined that the Veteran appeared older than his stated age.  The Veteran reported that he had been married four times, and had a daughter from his first marriage, and a son from his most recent marriage.  He did not have contact with his daughter, but did have contact with his son.  He also reportedly visited his friend's car shop during the day.  

The Veteran was afforded a VA psychological examination in February 2012.  The examiner opined that the appellant suffered from occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran had last worked in 2005 as a brick mason, at which time he went on Social Security disability for cardiac problems.  The Veteran had been admitted for psychiatric reasons post-Vietnam and in 1972.  The Veteran did not have current legal difficulties, although he reportedly felt that a traffic stop for speeding was a police effort against him in particular.  

The examiner found that the Veteran met the diagnostic criterion for PTSD.  He experienced symptoms to include a depressed mood, anxiety, suspiciousness, panic attacks more than once weekly, chronic sleep impairment, mild memory loss, a flattened affect, difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work-like setting.  In addition, the Veteran experienced suicidal ideation, obsessional rituals which interfered with routine activities, impaired impulse control such as unprovoked irritability with periods of violence, persistent delusions or hallucinations, and grossly inappropriate behavior.  The examiner opined that there was a persistent danger the Veteran would hurt himself or others.  The appellant was judged to neglect his personal appearance and hygiene.  There was an intermittent inability to perform activities of daily living.  The Veteran was capable of managing his financial affairs.  The Veteran was assessed as having a global assessment of functioning score of 55, which suggested serious symptoms that interfered with his functioning in a variety of contexts, including occupationally.  The examiner considered the global assessment of functioning score as consistent not only with examination, but also with the findings of his practitioner who was familiar with him.  The examiner indicated that it was mostly speculation given the Veteran was retired for non-psychiatric purposes, but it was at least as likely as not that the Veteran would not be employable due to the effects of the PTSD.  

In July 2012 the Veteran wrote that even though his relationship to his brother had improved, he had divorced his fourth wife.  

Most recently VA treatment records through 2013 show that the Veteran continues to experience nightmares, is on various medications to treat his depression, anxiety and sleep problems.  In January 2012 he believed the police were watching him, and he experienced frequent suicidal thoughts; however, he later denied suicidal or homicidal ideation.  

The Board has carefully considered the Veteran's pleadings regarding his symptoms, which include experiences with panic attacks, irritability, nightmares, and depression.  In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through the senses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  He is not, however, competent to identify a specific level of disability for his disorder, according to the appropriate diagnostic codes, or, to attribute specific symptoms to a disability.  Robinson v. Shinseki, 557 F.3d 1355 (2009).  Competent evidence concerning the nature and extent of the Veteran's disability has, however, been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and treatment records) directly address the criteria under which the disability is evaluated. 

After considering the totality of the record, the Board finds the evidence supports a 70 percent disability rating beginning August 17, 2008, and no higher, for the Veteran's PTSD.  The evidence demonstrates that the Veteran has significant impairment due to such symptoms as nightmares, anxiety, depression, difficulty sleeping, and hypervigilance.  The Veteran has also competently and credibly reported that he experiences irritability, panic attacks, visual hallucinations, and has at times felt suicidal.  He reported familial difficulties, and he recently divorced his fourth wife.  As such, he has difficulties in thinking, familial and social relationships, and mood.  Finally, he has been assigned global assessment of functioning scores indicative of serious symptoms.  Although the Veteran experienced some variation in PTSD symptomatology, his symptoms more nearly approximate those associated with a 70 percent rating.  Though he does not meet all the criteria for a 70 percent rating, his symptomatology reflects many of the criteria.  Thus, in an effort to properly rate this Appellant, the Board resolves reasonable doubt in the Veteran's favor and finds that he is entitled to a 70 percent rating for his PTSD.  

With respect to whether the Veteran is entitled to a rating in excess of 70 percent for his PTSD, he has not demonstrated total occupational and social impairment.  Although there is occupational and social impairment, it is not total.  For instance, although the Veteran has recently divorced from his fourth wife, and does not have contact with his daughter from an earlier marriage, he maintains relationships with others, such as his brother, sister, son from his most recent marriage, or friend at the car shop.  Further, while the February 2012 examiner opined that the Veteran could not work due to posttraumatic stress disorder, that examiner admitted that such an opinion was speculative in nature since the appellant was already retired.  Hence, that opinion cannot serve as a basis for awarding a 100 percent rating.  Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence).  Overall, the preponderance of the evidence is against a finding of total social and occupational impairment due to the Veteran's PTSD, as would warrant a 100 percent rating at any time during this appellate term.

With regard to extraschedular consideration, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the Veteran's symptomatology, to include nightmares, depression, hypervigilance, anger, hallucinations, and anxiety are adequately contemplated by the rating schedule for PTSD.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996). 

Overall, the evidence supports an initial disability rating of 70 percent for the Veteran's PTSD beginning August 17, 2008; however, the preponderance of the evidence is against a rating in excess of 70 percent.  The benefit-of-the-doubt doctrine has been appropriately applied where applicable.  38 U.S.C.A. § 5107(b).  


ORDER

Entitlement to an initial 70 percent rating, but no higher, beginning August 17, 2008, is granted, subject to the laws and regulations governing the award of monetary benefits.  


REMAND

Regarding the question of entitlement to a total disability evaluation based on individual unemployability due to service-connected disorders, the Board observes that at his most recent VA examination in February 2012 the examiner indicated that it was at least as likely as not that the Veteran was unemployable due to PTSD, mainly based on speculation.  Although the question of individual unemployability is part of the increased rating issue, that question has not been initially addressed by the RO, and the Veteran has not been advised of the regulatory requirements for this benefit.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the Board finds that the February 2012 examiner should be contacted to address whether the appellant can work despite his service connected disorders without resort to speculation.

Accordingly, the case is REMANDED for the following action:

1.  Issue a notice letter consistent with the Veterans Claims Assistance Act of 2000 regarding the appellant's entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.

2.  The RO must conduct a VA social and industrial survey to assess the Veteran's employment history and day-to-day functioning, as well as to assess the impact of each service-connected disorder.  The social worker who conducts this survey must opine whether it is at least as likely as not that the Veteran's service connected disorders alone preclude all forms of substantially gainful employment that are consistent with the appellant's education and occupational experience.  A written copy of the report should be inserted into the claims file, and a complete rationale. 

3.  The RO should contact the examiner who conducted the February 2012 VA examination and ask whether he can, without resort to speculation, opine whether it is at least as likely as not that posttraumatic stress disorder and tinnitus alone preclude all forms of substantially gainful employment that is consistent with the appellant's education and occupational experience.  A complete rationale must be provided for any opinion offered.
 
4.  After conducting any indicated additional development, adjudicate the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


